ORDER OF DISMISSAL
The Chief Justice of the Navajo Nation, having reviewed the above entitled matter pursuant to Title 7, Section 801, of the Navajo Tribal Code, and having considered Appellee's motion opposing appeal filed June 4, 1980, this appeal is HEREBY DISMISSED for the following reasons:
1. The appeal is not timely filed pursuant to Rule 2(c) of the Navajo Court Rules of Appellate Procedure because it was filed thirty-four calendar days after the date of the order from which the appeal is taken; and
2. The notice of appeal was not served upon the prosecutor by either certified mail or personal service pursuant to Rule 6(a) of the Navajo Court Rules of Appellate Procedure.